IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,333




EX PARTE STEPHEN RUFFIN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. WHCP-10-17804A IN THE 52ND JUDICIAL DISTRICT COURT
FROM CORYELL COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to ten years’ imprisonment. 
            Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal.  Counsel has filed an affidavit admitting that he erroneously failed to
file notice of appeal in this case.  The trial court has determined that trial counsel failed to timely file
a notice of appeal.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 17804 from the 52nd Judicial District Court
of Coryell County.  Applicant is ordered returned to that time at which he may give a written notice
of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits
shall be calculated as if the sentence had been imposed on the date on which the mandate of this
Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take affirmative
steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.
 
Delivered: April 28, 2010
Do Not Publish